Name: COMMISSION REGULATION (EC) No 232/97 of 7 February 1997 on the issue of import licences for broken rice originating in Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  international trade;  plant product
 Date Published: nan

 No L 39/2 I en Official Journal of the European Communities 8 . 2 . 97 COMMISSION REGULATION (EC) No 232/97 of 7 February 1997 on the issue of import licences for broken rice originating in Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administra ­ tion of certain tariff quotas for imports of rice and broken rice ('), as amended by Commission Regulation (EC) No 1 1 2/97 (2), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EC) No 1522/96 provides for the opening of an additional tranche of 12 498,9 tonnes of broken rice for which import licences were not issued under the tranche for September 1996; whereas import licence applications for that additional tranche are to be submitted in accordance with the second subparagraph of Article 4 ( 1 ) of Regulation (EC) No 1522/96 in the first three working days following the entry into force of Regulation (EC) No 112/97; Whereas, pursuant to Article 5 (2) of Regulation (EC) No 1522/96, the Commission must decide within 10 days of the closing date for the submission of licence applications the extent to which applications can be granted; Whereas, in the light of the quantities for which applica ­ tions were submitted in the first three working days fol ­ lowing the entry into force of Regulation (EC) No 112/97 and the quantities available , licences can be issued for all the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Import licences for quantities covered by applications submitted for broken rice originating in Thailand pursuant to the arrangements provided for in Regulation (EC) No 1522/96 in the first three working days following the entry into force of Regulation (EC) No 112/97 and which have been notified to the Commission shall be issued for the full quantity. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1997 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 190 , 31 . 7. 1996, p . 1 . 2 OJ No L 20, 23 . 1 . 1997, p . 23 .